Name: Commission Regulation (EEC) No 3066/90 of 25 October 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 298/ 129 . 10 . 90 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3066/90 of 25 October 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application Article 5 (3) of the same Regulation for Greece in the pigmeat sector ; whereas the monetary compensatory amounts applicable for Greece should be adjusted pursuant to Article 8 of Regulation (EEC) No 3153/85 and the agricultural conversion rate for Greece in the pigmeat sector should be adapted pursuant to Article 6a of Regulation (EEC) No 1677/85 , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'United Kingdom' in parts 1 , 5 , 7, 8 and 10 in Annex I is replaced by that in Annex I hereto . 2 . The column headed 'Greece' in parts 1 , 3 , 5 , 7, 8 and 10 in Annex I is replaced by that in Annex I hereto . 3 . Annexes II and III A are replaced by Annexes II and III A hereto. Article 2 This Regulation shall enter into force on 29 October 1990 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 (3), as last amended by Regulation (EEC) No 3004/90 (4); Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 ('), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 17 to 23 October 1990 for the pound sterling and the Greek drachma lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable for the United Kingdom and pursuant to This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission ') OJ No L 164 , 24 . 6 . 1985, p. 6 . J) OJ No L 201 , 31 . 7 . 1990, p. 9. *) OJ No L 122, 14 . 5 . 1990 , p. 1 . 4) OJ No L 289, 22 . 10 . 1990, p . 1 . s) OJ No L 310, 21 . 11 . 1985 , p . 4 . &lt;) OJ No L 358 , 8 . 12 . 1989, p. 28 . Official Journal of the European Communities 29. 10 . 90No L 298/2 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1,215 1,215 1,701 1.701 1,215 1,215 1,155 1,155 1,155 1,108 1,108 1,215 1,215 1,155 1,155 1,474 1,389 1.702 0,547 1,178 1,131 1,178 1,178 2,187 1,591 1,552 1,762 1,762 1,762 1,240 1,178 1,617 1,178 1,178 1,240 1,178 1,178 574,9 574,9 804,8 804.8 574.9 574,9 546,2 546,2 546,2 524,4 524,4 574,9 574,9 546,2 546,2 697.0 656.8 804.9 258.7 557.1 534.8 557,1 . 557,1 1 034,4 752,8 734,1 833,6 833,6 833.6 586,4 557,1 764.7 557,1 557,1 586,4 557,1 557,1 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 29 . 10 . 90 Official Journal of the European Communities No L 298/3 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1 000 kg - 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1,131 1,240 1,178 1,178 1,178 1,617 1,131 1,995 1,240 1,178 1,337 1,178 1,178 1,178 1,617 1,847 1,178 1,131 1,995 1,552 1,131 1,131 1,240 1,240 1,240 1,240 1,178 1,178 1,178 1,240 1,178 1,178 1,178 1,240 1,178 1,178 1,178 0,912 0,365 2,163 1,616 2,055 1,536 1,790 2,054 534,8 586,4 557,1 557,1 557,1 764.7 534.8 943.8 586,4 557,1 632,4 557,1 557,1 557,1 764.7 873.9 557,1 534.8 943,8 734,1 534,8 534,8 586,4 586,4 586,4 586,4 557,1 557,1 557,1 586,4 557,1 557,1 557,1 586.4 557,1 557,1 557.1 431.2 172.5 1 023,4 764,7 972,2 726,4 846.6 971,6 11-1 11-1 11-1 11-1 11-7 11-7 11-4 11-4 11-4 11-4 11-1 11-1 11-5 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 No L 298/4 Official Journal of the European Communities 29. 10 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fl Pta £ Bfrs/Lirs Dkr Lit FF Dr £ Irl Esc  1 000 kg  2,054 1,835 1,835 1,835 1,835 1,835 1,835 1,835 1,835 2,795 2,394 1,835 1,835 1,835 2,504 1,750 1,835 971,6 868,1 868,1 868,1 868,1 868,1 868,1 868,1 868,1 1 322,3 1 132,6 868,1 868,1 868,1 1 184,3 827,9 868,1 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 7295 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 11-5 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23 »-8 ; 23-3 23-3 23-9 23-9 C) C) &lt; l) C) O C) C) OC) oo OC) OC) OC) OC) OC) OC) OC) OC) OC) OC) C) C) OC) OC) 0,502 1,040 0,502 1,040 0,502 1,076 0,502 1,076 2,431 237,4 491,9 237,4 491,9 237,4 508,8 237,4 508,8 1 149,9 0,146 69,0 5,406 10,811 5 607,5 11 215,0 9,439 18,878 0,146 5,552 10,957 0,146 9,585 19,024 9 791,8 19 583,6 69,0 5 676,5 11 284,0 69,0 9 860,8 19 652,6 0,462 218,5 5,406 5 607,5 29 . 10 . 90 Official Journal of the European Communities No L 298/5 Negative Portugal CN code Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1 000 kg  2309 10 33 2309 10 51 2309 10 53 \ ' Positive Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom DM F1 Pta £ 23-9 7543 OO 10,811 23-9 7547 OO  23-9 7548 OO 9,439 23-9 7549 00 18,878 23-9 7645 OO 0,462 23-9 7646 oo 5,868 23-9 7647 oo 11,273 23-9 7651 oo 0,462 23-9 7652 oo 9,901 23-9 7653 oo 19,340 23-4 7624 0  23-4 7692 0,912 23-10 7541 oo \  23-10 7542 oo I 5,406 23-10 7543 oo 10,811 23-10 7547 oo  23-10 7548 oo 9,439 23-10 7549 oo 18,878 23-10 7654 oo 0,912 23-10 7655 oo 6,318 23-10 7656 oo 11,723 23-10 7660 oo 0,912 23-10 7661 oo 10,351 23-10 7662 oo 19,790 23-5 7624 o  23-5 7693 0 0,146 23-11 7541 oo  23-11 7542 oo 5,406 23-11 7543 oo ! 10,811 23-11 7547 oo  23-11 7548 oo 9,439 23-11 7549 oo \ 18,878 23-11 7663 oo \ 0,146 23-11 7664 oo 5,552 23-11 7665 oo 10,957 23-11 7669 oo 0,146 23-11 7670 oo 9,585 23-11 7671 oo 19,024 23-6 7624 o  23-6 7694 o 0,462 23-12 7541 oo  23-12 7542 oo 5,406 23-12 7543 oo 10,811 23-12 7547 oo  23-12 7548 oo 9,439 11 215,0 9 791,8 19 583,6 218,5 5 826,0 11 433,5 218,5 10 010,3 19 802,1 431,2 5 607,5 11 215,0 9 791,8 19 583,6 431,2 6 038,7 11 646,2 431,2 10 223,0 20 014,8 69,0 5 607,5 11 215,0 9 791,8 19 583,6 69,0 5 676,5 11 284,0 69,0 9 860,8 19 652,6 218,5 5 607,5 11 215,0 9 791,8 2309 90 31 2309 90 33 2309 90 41 2309 90 43 No L 298/6 Official Journal of the European Communities 29 . 10 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1 000 kg ¢ 2309 90 43 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 OO OO OO OO OO OO OO o o OO OO OO f)0 OO OO OO OO OO OO OO OO 18,878 0,462 5,868 11,273 0,462 9,901 19,340 0,912 5,406 10,811 9,439 18,878 0,912 6,318 11,723 0,912 10,351 19,790 19 583,6 218,5 5 826,0 11 433,5 218,5 10 010,3 19 802,1 431,2 5 607,5 11 215,0 9 791,8 19 583,6 431,2 6 038,7 11 646,2 431,2 10 223,0 20 014,8 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (*) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. (*) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 29 . 10 . 90 Official Journal of the European Communities No L 298/7 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc CN code  100 kg live weight - O (') C) C) 4 316,4 4 316,4 4 316,4 4 316,4 4 316,4  100 kg net weight - O 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 (l 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 8 201,2 8 201,2 8 201,2 8 201,2 6 560,9 6 560,9 9 841,4 9 841,4 6 560,9 11 222,7 7 294,7 7 294,7 1 167,2 1 167,2 5 835,8 1 823,7 1 823,7 9 118,4 5 835,8 9 118,4 9 118,4 1 823,7 9 118,4 11 222,7 9 118,4 6 560,9 9 366,6 9 366,6 9 366,6 9 366,6 5 611,3 3 755,3 3 755,3 O O O TO (2) 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 No L 298/8 Official Journal of the European Communities 29 . 10 . 90 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (3) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 29. 10. 90 Official Journal of the European Communities No L 298/9 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Negative PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  a+e 4 895,9 2 908,2 4 895,9 d+f d + f a+c 2 908,2 a + c a+c a + c a+c a+c+f \ \ Positive CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom \ DM F1 Pta £ 0401 04-1 7058 I a+e 0402 1011 \ \ 4,720 0402 10 19 04-3 7059 \ 2,803 04-3 7074  04-3 7079 4,720 0402 10 91 04-4 7089 II d+f 0402 10 99 04-4 7089 d+f 0402 21 11 04-2 7744 \\ a+c 0402 21 17 04-6 7098 2,803 04-6 7099 Il  04-6 7114 a+c 0402 21 19 04-2 7744 Il a+c 0402 21 91 04-2 7744 Il a+c 0402 21 99 04-2 7744 a+c 0402 29 04-2 7744 Il a+c+f 0402 91 04-2 7744 II a+c 0402 99 04-2 7744 Il\ a + c+f 0403 10 11 04-2 7744 II a+c 0403 10 13 04-2 7744 Il a+c 0403 10 19 04-2 7744 \ a+c 0403 10 31 04-2 7744 a+c+f 0403 10 33 04-2 7744 li a+c+f 0403 10 39 04-2 7744 Il a+c+f 0403 90 11 04-5 7093 II 2,803 04-5 7094 \\\  04-5 7097 Il 4,720 0403 90 13 04-6 7098 Il 2,803 04-6 7099  04-6 7114 Il a+c 0403 90 19 04-2 7744 a+c 0403 90 31 04-4 7089 Il d+f 0403 90 33 04-2 7744 a+c+f 0403 90 39 04-2 7744 Il a+c+f 0403 90 51 04-2 7744 I a+c 0403 90 53 04-2 7744 Il a+c 0403 90 59 04-2 7744 II a+c 0403 90 61 04-2 7744 II a + c+f 0403 90 63 04-2 7744 IIl a+c+f 0403 90 69 04-2 7744 \ a+c+f a + c a+c+f a+c a+c a + c a+c+f a+c+f a+c+f 2 908,2 4 895,9 2 908,2 a+ c a + c d + f a+c+f a+c+f a+c a + c a+c a+c+f a+c+f a+c+f No L 298/ 10 Official Journal of the European Communities 29 . 10 . 90 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I L DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc II\  100 kg  0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 a+ c a+ c a+ c a+c a+c a+c a+c+f a+c+f a+c+f a+c+f a+c+f a+c+f 3,471 a+c a+c a+c a+c a+c a+c a+c+f a+c+f a+c+f a+c+f a+c+f a+c+f 3 600,9 04-7 04-7 04-7 04r7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7280 7281 3,558 3,729 3,822 4,269 4,375 7,818 8,013 b x coef b x coef b x coef b b x coef 3 691,0 3 868,6 3 965,3 4 428,2 4 538,9 8 110,2 8 313,0 b x coef b x coef b x coef b b X coef 0406 10 10 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7226 7227 7228 7229 7230 7231 7232 5,868 6,700 4,034 5,250 1,834 2,667 6 087,5 6 950,7 4 185,2 5 446,1 1 902,3 2 767,1 0406 10 90 04-8 04-8 04-8 04-8 7226 7228 7230 7232 6,700 5,250 2,667 6 950,7 5 446,1 2 767,1 040620 10 I  0406 20 90 04-9 04-9 7233 7234 I 6,7009,085 6 950,79 424,7 0406 30 10 04-10 04-10 7235 7236 I 2,409 2 499,5 29 . 10. 90 Official Journal of the European Communities No L 298 / 11 Negative PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  3 666,1 5 334,4 6 326,1 2 499,5 3 666,1 5 334,4 5 334,4 6 326,1 6 326,1 6 579,4 5 446,1 6 087,5 6 950,7 4 185,2 5 446,1 8 135,0 8 135,0 5 446,1 8 135,0 Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Put United Kingdom £ 0406 30 10 04-10 7237 3,534 04-10 7238 5,142 04-10 7239 II\ 6,098 0406 30 31 04-10 7235 II  1 04-10 7236 2,409 04-10 7237 II 3,534 04-10 7238 II 5,142 0406 30 39 04-10 7235 li  04-10 7238 5,142 04-10 7239 II 6,098 0406 30 90 lili 6,098 0406 40 00 04-11 7240 li  04-11 7241 \\ 6,342 0406 90 11 04-12 7242 5,250 04-12 7243  \ 04-12 7244 5,868 04-12 7*45 li 6,700 04-12 7246 4,034 1 04-12 7247 5,250 0406 90 13 04-13 7248 li  04-13 7250 7,842 0406 90 15 04-13 7248  04-13 7250 7,842 0406 90 17 04-13 7248  04-13 7249 Il 5,250 04-13 7250 7,842 0406 90 19 II  0406 90 21 04-14 7251 II  \ 04-14 7252 \ 7,186 0406 90 23 04-15 7254  04-15 7255 \ 5,868 04-15 7256 I 6,700 04-15 7257 l 4,034 04-15 7258 \ 5,250 0406 90 25 04-15 7254 l  04-15 7255 \ 5,868 04-15 7256 6,700 04-15 7257 4,034 04-15 7258 5,250 0406 90 27 04-15 7254  04-15 7255 5,868 04-15 7256 6,700 04-15 7257 l 4,034 04-15 7258 5,250 0406 90 29 04-15 7253  7 454,5 6 087,5 6 950,7 4 185,2 5 446,1 6 087,5 6 950,7 4 185,2 5 446,1 6 087,5 6 950,7 4 185,2 5 446,1 No L 298/ 12 Official Journal of the European Communities 29 . 10 . 90 Positive Negative Denmark CN code Table additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Esc  100 kg  5,868 6,700 4,034 5,250 6 087,5 6 950,7 4 185,2 5 446,1 5,868 6,700 4,034 5,250 6 087,5 6 950,7 4 185,2 5 446,1 5,868 6,700 4,034 5,250 6 087,5 6 950,7 4 185,2 5 446,1 5,868 6,700 4,034 5,250 6 087,5 6 950,7 4 185,2 5 446,1 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 5,868 6,700 4,034 5,250 6 087,5 6 950,7 4 185,2 5 446,1 5,868 6,700 4,034 5,250 6 087,5 6 950,7 4 185,2 5 446,1 5,868 6,700 4,034 5,250 6 087,5 6 950,7 4 185,2 5 446,1 9,085 9 424,7 5,868 6,700 4,034 6 087,5 6 950,7 4 185,2 29 . 10 . 90 Official Journal of the European Communities No L 298/ 13 Positive Negative Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Portugal DM F1 Pta £ Bfrs/Ltrs Dkr Lit FF Dr £ Irl Esc 100 kg - 5,250 5 446,1 5,868 6,700 4,034 5,250 6 087,5 6 950,7 4 185,2 5 446,1 5,868 6,700 4,034 5,250 6 087,5 6 950,7 4 185,2 5 446,1 5,868 6,700 4,034 5,250 6 087,5 6 950,7 4 185,2 5 446,1 5,868 6,700 4,034 5,250 6 087,5 6 950,7 4 185,2 5 446,1 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 D4-16 04-15 34-15 34-15 34-15 34-15 34-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 5,868 6,700 4,034 5,250 6 087,5 6 950,7 4 185,2 5 446,1 5,868 6,700 4,034 5,250 6 087,5 6 950,7 4 185,2 5 446,1 5,868 6,700 4,034 5,250 6 087,5 6 950,7 4 185,2 5 446,1 1,834 2,667 1 902,3 2 767,1 1,834 2,667 1 902,3 2 767,1 No L 298/ 14 Official Journal of the European Communities 29. 10 . 90 Negative Denmark Italy France Greece Ireland Portugal CN code Belgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - 0406 90 97 0406 90 99 2309 10 15 || \ Positive Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom li \ DM F1 Pta £ 04-8 7228 I 6,700 04-8 7230 IlI 5,250 04-8 7232 II 2,667 04-8 7226 II  04-8 7228 Il 6,700 04-8 7230 IlI 5,250 04-8 7232 Il 2,667 23-14 7553 IlI 0,541 23-14 7554 IlI 1,081 23-14 7555 Il 1,622 23-14 7556 IlI 2,027 23-14 7557 2,270 23-14 7558 , 2,432 23-14 7579 I i 0,944 23-14 7580 1,888 23-14 7581 2,832 23-14 7582 II 3,540 23-14 7583 II 3,964 23-14 7584 4,248 23-14 7885  23-14 7553 0,541 23-14 7554 \ 1,081 23-14 7555 \ 1,622 23-14 7556 l\ 2,027 23-14 7557 2,270 23-14 7558 2,432 23-14 7579 l 0,944 23-14 7580 \ 1,888 23-14 7581 \ 2,832 23-14 7582 I 3,540 23-14 7583 1 3,964 23-14 7584 \ 4,248 23-14 7885 I  23-14 7553 I 0,541 23-14 7554 \ 1,081 23-14 7555 I 1,622 23-14 7556 \ 2,027 23-14 7557 \ 2,270 23-14 7558 I 2,432 23-14 7579 \ 0,944 23-14 7580 \ 1,888 23-14 7581 \ 2,832 23-14 7582 \ 3,540 23-14 7583 I 3,964 23-14 7584 l 4,248 2309 10 19 6 950,7 5 446,1 2 767,1 6 950,7 5 446,1 2 767,1 560,8 1 121,5 1 682,3 2 102,8 2 355,2 2 523,4 979,2 1 958,4 2 937,5 3 671,9 4 112,6 4 406,3 560,8 1 121,5 1 682,3 2 102,8 2 355,2 2 523,4 979,2 1 958,4 2 937,5 3 671,9 4 112,6 4 406,3 560,8 1 121,5 1 682,3 2 102,8 2 355,2 2 523,4 979,2 1 958,4 2 937,5 3 671,9 4 112,6 4 406,3 2309 10 39 29 . 10 . 90 Official Journal of the European Communities No L 298/ 15 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 100 kg - 2309 10 39 2309 10 59 2309 10 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 0,541 1,081 1,622 2,027 2,270 2,432 0,944 1,888 2,832 3,540 3,964 4,248 0,541 1,081 1,622 2,027 2,270 2,432 0,944 1,888 2,832 3,540 3,964 4,248 0,541 1,081 1,622 2,027 2,270 2,432 0,944 1,888 2,832 3,540 3,964 4,248 0,541 1,081 1,622 2,027 2,270 560,8 1 121,5 1 682,3 2 102,8 2 355,2 2 523,4 979,2 1 958,4 2 937,5 3 671,9 4 112,6 4 406,3 560,8 1 121,5 1 682,3 2 102,8 2 355,2 . 2 523,4 979,2 1 958,4 2 937,5 3 671,9 4 112,6 4 406,3 560,8 1 121,5 1 682,3 2 102,8 2 355,2 2 523,4 979,2 1 958,4 2 937,5 3 671,9 4 112,6 4 406,3 560,8 1 121,5 1 682,3 2 102,8 2 355,2 2309 90 35 2309 90 39 No L 298/ 16 Official Journal of the European Communities 29.10.90 Positive Negative Germany Nether ­ Lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg £DM F1 Pta Bfrs/Lfrs Dkr lit FF Dr £ Ir Esc 100 kg - 2309 90 39 2309 90 49 2309 90 59 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 2,432 0,944 1,888 2,832 3,540 3,964 4,248 0,541 1,081 1,622 2,027 2,270 2^432 0,944 1,888 2,832 3,540 3,964 4,248 0,541 1,081 1,622 2,027 2,270 2,432 0,944 1,888 2,832 3,540 3,964 4,248 0,541 1,081 1,622 2,027 2,270 2,432 0,944 1,888 2,832 3,540 3,964 2 523,4 979,2 1 958,4 2 937,5 3671,9 4 112,6 4 406,3 560,8 1 121,5 1 682,3 2 102,8 2 355,2 2 523,4 979,2 1 958,4 2 937,5 3 671,9 4 112,6 4 406,3 560,8 1 121,5 1 682,3 2 102,8 2 355,2 2 523,4 979,2 1 958,4 2 937,5 3 671,9 4 112,6 4 406,3 560,8 1 121,5 1 682,3 2 102,8 2 355,2 2 523,4 979,2 1 958,4 2 937,5 3 671,9 4 112,6 2309 90 70 29.10.90 Official Journal of the European Communities No L 298/17 \ \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 70 23-14 23-14 7584 7885 4,248  100 kg  4 406,3  % milk fat/100 kg product  a b 0,087 0,096 90,5 99,3 - % non-fattv lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - C 0,040 41,9 % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 0,047 49,0 ¢ °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - e 0,004 3,8  °/o sucrose/100 kg product  f 0,004 2,0 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, ana where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 298/ 18 Official Journal of the European Communities 29 . 10 . 90 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN code Tabe Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 O O O  100 kg of dry matter   % sucrose content and 100 kg net   100 kg of dry matter   % sucrose content and 100 kg net  17-5 7334 17-5 7335 17-5 7334 17-5 7335 17-5 7334 17-5 7335 17-5 7334 17-5 7335 17-6 7337 17-7 7340 17-7 7340 17-7 7340 17-7 7340 17-7 7340 17-10 7345 17-10 7346 17-10 7347 17-7 7340 17-11 7349 17-11 7350 17-11 7351 17-12 7353 17-10 7345 17-10 7346 17-8 7347 21-5 7419 21-6 7423 21-6 7424 21-6 7425 0,360 0,360 0,360 0,360 0,360 0,360 0,360 0,360 0,433 0,433 0,433 0,433 0,433 0,433 0,0043 0,0043 0,0043 0,433 0,0043 0,0043 0,0043 0,0043 0,0043 0,0043 0,0043 0,433 0,0043 0,0043 0,0043 170,5 170,5 170,5 170,5 170,5 170,5 170,5 170,5 204,7 204,7 204,7 204,7 204,7 204,7 2,047 2,047 2,047 204,7 2,047 2,047 2,047 2,047 2,047 2,047 2,047 204,7 2,047 2,047 2,047 1702 90 30 1702 90 60 i ) 3 3 3 3 3 1702 90 71 1702 90 90  100 kg of dry matter  - % sucrose content and 100 kg net  2106 90 30 2106 90 59 O O O 29 . 10 . 90 Official Journal of the European Communities No L 298/19 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151,30. 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50 , 4 . 3 . 1970, p. 1 ) in the case of exports. No L 298 /20 Official Journal of the European Communities 29. 10 . 90 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - 4,248 4,700 6,688 4 406,3 4 908,2 6 938,3 726,6 1 100,7 4 406,3 4 908,2 6 938,3 726,6 1 100,7 1 122,3 1 122,3 4,248 4,700 6,688 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 7632 » 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 ?. 10. 90 Official Journal of the European Communities No L 298 /21 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - 7632 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 7633 7634 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 6585 7585 6586 7586 973,8 1 165,7 1 462,7 1 754,7 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7001 7002 7003 7004 7635 7636 7637 7642 No L 298 /22 Official Journal of the European Communities 29. 10 . 90 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 ke  2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 699.8 736,6 788,2 683.9 722.6 759,4 811,0 709.7 748.4 785,2 693.5 737,7 776,4 1 850,7 1 894,9 1 933,6 9 . 10 . 90 Official Journal of the European Communities No L 298/23 CN code Table Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg ­ Additional code Notes 7043 I 7044 I 7045 II 7046 II 7047 II 7048 II 7049 II 7050 II 7051 II 7052 II 7053 II 7055 II 7056 II 7057 II 7060 II 7061 II 7062 II 7063 II 7064 II 7065 II 7066 II 7067 II 7068 II 7069 II 7070 II 7071 I 7072 II 7073 II 7075 I 7076 II 7077 I 7080 I 7081 I 7082 I 7083 I 7084 I 7085 " I 7086 I 7087 I 7088 I 7090 I 7091 I 7092 I 7095 I 7096 I 1 970,4 2 022,0 1 873,5 1 917,7 1 956,4 1 993,2 2 044,8 1 899,3 1 943,5 1 982,2 2 019,0 1 927,3 1 971,5 2 010,2 3 304,7 3 348,9 3 387,6 3 424,4 3 476,0 3 327,5 3 371,7 3 410,4 3 447,2 3 498,8 3 353,3 3 397,5 3 436,2 3 473,0 3 381,3 3 425,5 3 464,2 6 433,2 6 477,4 6 516,1 6 552,9 6 604,5 6 456,0 6 500,2 6 538,9 6 575,7 6 481,8 6 526,0 6 564,7 6 509,8 6 554,0 3,186 3,280 3,361 3,439 3,548 3,234 3,328 3,409 3,487 3,596 3,288 3,382 3,463 3,541 3,348 3,442 3,523 6,202 6,296 6,377 6,455 6,564 6,250 . 6,344 6,425 6,503 6,304 6,398 6,479 6,364 6,458 No L 298/24 Official Journal of the European Communities 29 . 10 . 90 Positive Negative Portugal CN code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 0) O O O O o o o (') (*) ( l) o (l) C) C) o o (l) C) O o (l) (l) (') (') o (l) C) C) C) C) (l) (') C) C) o (l) o C) C) o (') C) o 841,4 885,6 924.3 961.1 1 012,7 864.2 908.4 947.1 983,9 1 035,5 890,0 934.2 972,9 1 009,7 918,0 962,2 1 000,9 2 075,2 2 119,4 2 158,1 2 194,9 2 246,5 2 098,0 2 142,2 2 180,9 2 217,7 2 269,3 2 123,8 2,362 2,301 2,410 9 . 10 . 90 Official Journal of the European Communities No L 298 /25 Negative Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  I \ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 7151 C)  7152 o 2,277  II 7153 O 2,355  II 7155   II 7156 0   II 7157 0 2,337  II 7160 3,402  7161 0 3,496  7162 C) 3,577  ' Il 7163 o 3,655  Il 7164 C) 3,764  7165 O 3,450  7166 C) 3,544  Il 7167 C) 3,625  Il 7168 C) 3,703  \\ 7169 0 3,812  Il 7170 (') 3,504  Il 7171 C) 3,598  Il 7172 C) 3,679  II 7173 0 3,757  Il 7175 C) 3,564  l 7176 0 3,658  Il 71 77 C) &gt; 3,739  7180 C) 6,418  7181 o 6,512  Il 7182 C) 6,593  Il 7183 (') 6,671  Il 7185 o 6,466  Il 7186 (l) 6,560  7187 (') 6,641  7188 (') 6,719  Il 7190 (') 6,520  7191 (') 6,614  7192 ( ¢) 6,695  II 7195 o , 6,580  7196 o 6,674  Il 7200 ( ¢)   Il 7201 o   || 7202 n   I 7203   I 7204 (')   7205 (')   l 7206 o   I 7207 o   7208 0  2 168,0 2 206,7 2 243,5 2 151,8 2 196,0 . 2 234,7 3 529,2 3 573,4 3 612,1 3 648,9 3 700,5 3 552,0 3 596,2 3 634,9 3 671,7 3 723,3 3 577,8 3 622,0 3 660,7 3 697,5 3 605,8 3 650,0 3 688,7 6 657,7 6 701,9 6 740,6 6 777,4 6 680,5 6 724,7 6 763,4 6 800,2 6 706,3 6 750,5 6 789,2 6 734,3 6 778,5 1 510,4 1 554,6 1 593,3 1 630,1 1 681,7 1 533,2 1 577,4 1 616,1 1 652,9 No L 298/26 Official Journal of the European Communities 29 . 10 . 90 Positive Negative Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  3,449 3,543 3,624 3,702 3,811 3,497 3,591 3,672 3,750 3,859 3,551 3,645 3,726 3,804 3,611 3,705 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 7321 O O o e&gt; o e&gt; o e&gt; o o o o o o C) O O o (') o O O C) O o C) O o 0) o (') C1) C) ( l) ( l) C) (') o C) (') (') (') C) o 1 704,5 1 559,0 1 603,2 1 641,9 1 678,7 1 587,0 1 631,2 1 669,9 1 615,0 1 659,2 3 577,4 3 621,6 3 660,3 3 697,1 3 748,7 3 600,2 3 644,4 3 683,1 3 719,9 3 771,5 3 626,0 3 670,2 3 708,9 3 745,7 3 654,0 3 698,2 2 011,2 2 055,4 2 094,1 2 130,9 2 182,5 2 034,0 2 078,2 2 116,9 2 153,7 2 205,3 2 059,8 2 104,0 2 142,7 2 179,5 2 087,8 2 132,0 2 170,7 2 115,8 2 160,0 2,291 2,339 2,284 No L 298/2719 . 10. 90 Official Journal of the European Communities Negative Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  I \ I Positive CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom I DM Fl Pta £ 7360 3,737  7361 C) 3,831  Il 7362 (l) 3,912  7363 0 3,990  Il 7364 o 4,099  Il 7365 o \ 3,785  7366 (') 3,879  7367 o 3,960  Il 7368 o 4,038  7369 C) 4,147  7370 0 \ 3,839  Il 7371 C) 3,933  7372 0) 4,014  Il 7373 (') 4,092  7375 I 3,899  7376 C) I 3,993  Il 7378 C) I 3,957  7400 O 2,403  7401 O 2,497  Il 7402 C) 2,578  Il 7403 (l) 2,656  7404 C) 2,765  7405 ( l) \ 2,451  7406 0 2,545  7407 C) 2,626  7408 o \ 2,704  7409 e&gt; 2,813  7410 o 2,505  . 7411 o 2,599  7412 o 2,680  7413 (') 2,758  \ 7415 o 2,565 '  I 7416 o 2,659  I 7417 o 2,740  \ 7420 o 2,623  \ 7421 o 2,717  \ 7460 o 3,984  l 7461 o 4,078  \ 7462 o 4,159  I 7463 (') 4,237  I 7464 C) 4,346  7465 C) 4,032  I 7466 (') 4,126  I 7467 C) 4,207  \ 7468 C) 4,285 3 876,7 3 920,9 3 959,6 3 996,4 4 048,0 3 899,5 3 943,7 3 982,4 4 019,2 4 070,8 3 925,3 3 969,5 4 008,2 4 045,0 3 953,3 3 997,5 3 981,3 2 507,1 2 551,3 2 590,0 2 626,8 2 678,4 2 529,9 2 574,1 2 612,8 2 649,6 2 701,2 2 555,7 2 599,9 2 638,6 2 675,4 2 583,7 2 627,9 2 666,6 2 611,7 2 655,9 4131,8 4 176,0 4 214,7 4 251,5 4 303,1 4 154,6 4 198,8 4 237,5 4 274,3 No L 298/28 Official Journal of the European Communities 29. 10 . 90 Negative PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  Positive J CN code Table Additionalcode Notes Germany Nether ­ lands Spain ¢ United Kingdom DM F1 Pta £ 7470 o 4,086  \ 7471 C) 4,180  Il 7472 C) \ 4,261  Il 7475 o 4,146  I 7476 o 4,240  7500 o 2,776  II 7501 C) 2,870 .  7502 (') 2,951  7503 o \ 3,029  7504 C) I 3,138  \ 7505 C) 2,824  7506 C) 2,918  7507 C) 2,999  7508 o 3,077  Il 7509 o 3,186  7510 C) 2,878  Il 7511 (') 2,972  7512 o 3,053  Il 7513 o \ 3,131  7515 0 2,938  li 7516 e&gt; 3,032  II 7517 C) 3,113  7520 o 2,996  II 7521 o 3,090  7560 o \ 4,203  II 7561 o 4,467  7562 o \ 4,378  Il 7563 o 4,456  7564 o 4,565  7565 o 4,251  7566 o l 4,345  7567 \ 4,426  II 7568 o 4,504  7570 O 4,305  Il 7571 O \ 4,399  7572 O 4,480  7575 O 4,365  II 7576 (') 4,459 __ li 7600 o 4,215  7601 (') 4,309  7602 o 4,390  7603 o 4,468  \ 7604 (l ) 4,577  \\ 7605 C) 4,263  7606 C) 4,357 4 180,4 4 224,6 4 263,3 4 208,4 4 252,6 2 898,2 2 942,4 2 981,1 3 017,9 3 069,5 2 921,0 2 965,2 3 003,9 3 040,7 3 092,3 2946,8 2 991,0 3 029,7 3 066,5 2 974,8 3 019,0 3 057,7 3 002,8 3 047,0 4 360,4 4 580,9 4 443,3 4 480,1 4 531,7 4 383,2 4427,4 4 466,1 4 502,9 4 409,0 4 453,2 4 491,9 4 437,0 4 481,2 4 372,9 4 417,1 4 455,8 4 492,6 4 544,2 4 395,7 4 439,9 29. 10 . 90 Official Journal of the European Communities No L 298 /29 Negative Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc  100 kg I Positive CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom I DM F1 Pta £ I 7607 /i\ 4,438  Il 7608 o 4,516  Il 7609 o 4,625  7610 C) 4,317  7611 0 4,411  7612 (l) 4,492  7613 o 4,570  Il 7615 o 4,377  7616 o 4,471  7620 0) 4,435  7700 o 4,859  7701 o 4,953  Il 7702 C) E. 5,034  7703 C) 5,112  7705 o 4,907  7706 e&gt; 5,001  7707 C) 5,082  7708 o - 5,160  Il 7710 o 4,961  7711 o 5,055  Il 7712 C) \ 5,136  7715 o 5,021  7716 0) 5,115  Il 7720 o 4,543  7721 o I 4,637  7722 C) 4,718  7723 o 4,796  7725 (') 4,591  7726 o 4,685  7727 o 4,766  l 7728 o 4,844  7730 (') 4,645  I 7731 o 4,739  \ 7732 &lt;l) 4,820  l 7735 (') 4,705  I 7736 o 4,799  I 7740 o 5,841  I 7741 0) 5,935  I 7742 C) 6,016  l 7745 o 5,889  I 7746 (') 5,983  I 7747 0) 6,064  I 7750 C) 5,943  I 7751 C) 6,037  \ 7758 \  4 478,6 4 515,4 4 567,0 4 421,5 4 465,7 4 504,4 4 541,2 4 449,5 4 493,7 .4 477,5 5 041,2 5 085,4 5 124,1 5 160,9 5 064,0 5 108,2 5 146,9 5 183,7 5 089,8 5 134,0 5 172,7 5 117,8 5 162,0 4 713,5 4 757,7 4 796,4 4 833,2 4 736,3 4 780,5 4 819,2 4 856,0 4762,1 4 806,3 4 845,0 4 790,1 4 834,3 6 060,2 6 104,4 6 143,1 6 083,0 6 127,2 6 165,9 6 108,8 6 153,0 29 . 10 . 90No L 298/30 Official Journal of the European Communities Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 ke  7,140 7,234 7,315 7,188 7,282 7,242 7,336 7 406,9 7 451,1 7 489,8 7 429,7 7 473,9 721,5 765,7 7 455,5 7 499,7 1 955,3 1 999,5 8 753,6 8 797,8 8 776,4 8 820,6 3 409,3 3 453,5 8,438 8,532 8,486 8,580 3,406 3,500 Additional code Notes 7759 7760 C) 7761 0) 7762 0 7765 C) 7766 o 7768 I 7769 \ 7770 o 7771 C) 7778 \ 7779 I 7780 C) 7781 C) 7785 e&gt; 7786 C) 7788 7789 7798 o 7799 o 7800 7801 7802 7805 II 7806 II 7807 II 7808 C) 7809 C) 7810 II 7811 7818 o 7819 C) 7820 (') 7821 (') 7822 C) 7825 C) 7826 o 7827 o 7828 o 7829 o 7830 o 7831 0) 7838 C) 7840 C) 7841 o 8,836 8,930 9,011 8,884 8,978 9,059 9 165,1 9 209,3 9 248,0 9 187,9 9 232,1 9 27Q,8 946,0 990,2 9 213,7 9 257,9 2 179,8 2 224,0 9 389,6 9 433,8 9 472,5 9 412,4 9 456,6 9 495,3 3 633,8 3 678,0 9 438,2 9 482,4 3 682,0 8,938 9,032 2,314 9,052 9,146 9,227 9,100 9,194 9,275 3,622 3,716 9,154 9,248 3,669 !9 . 10 . 90 Official Journal of the European Communities No L 298/31 Positive Negative Denmark France Greece Ireland Portugal CN code Table Additi6nalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Italy DM F1 Pta £ Bfrs/Iirs Dkr Lit FF Dr £ Irl Esc  100 kg  7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 7904 7905 7906 7907 7908 O C) O (') O C) O (') O 0) o o o o o o o o o (') 0 o O o o o C) o (l) o o o o o o (l) C) C) C) C) C) o (') 748,2 792.4 831.1 867,9 919.5 771,0 815.2 853,9 890.7 942.3 796.8 841,0 879.7 916,5 824.8 869,0 907.7 852.8 897,0 1 047,4 1 091,6 1 130,3 1 167,1 1 218,7 1 070,2 1 114,4 1 153,1 1 189,9 No L 298/32 Official Journal of the European Communities 29. 10 . 90 Positive Negative Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg - 7909 7910 7911 7912 7913 7915 7916 7917 7918 7919 7940 7941 7942 7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959 7960 7961 7962 7963 7964 7965 7966 7967 7968 7969 7970 7971 7972 7973 7975 7976 C) O 0) O C) C) (') 0) C) O o 0 C) 0) o (l) o o C) (') C) o 0 C) o o (') C) C) C) o C) (l) o (') C) o C) o C) o C) o (') C) 1 241,5 1 096,0 1 140,2 1 178,9 1 215,7 1 124,0 1 168,2 1 206,9 1 152,0 1 196,2 1 496,3 1 540,5 1 579,2 1 616,0 1 667,6 1 519,1 1 563,3 1 602,0 1 638,8 1 690,4 1 544,9 1 589,1 1 627,8 1 664,6 1 572,9 1 617,1 1 655,8 1 600,9 1 645,1 2 169,7 2 213,9 2 252,6 2 289,4 2 341,0 2 192,5 2 236,7 2 275,4 2 312,2 2 363,8 2 218,3 2 262,5 2 301,2 2 338,0 2 246,3 2 290,5 2,344 2,453 2,314 2,392 2,501 2,287 2,368 2,446 2,347 9. 10. 90 Official Journal of the European Communities No L 298 /33 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl Esc  100 kg  7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996 C) 0) C) O C) C) o (') 0) O (') C) o o (') o 2,428 2,311 2,405 3,245 3,339 3,420 3,498 3,607 3,293 3,387 3,468 3,546 3,347 3,441 3,522 3,407 3,501 2 329,2 2 274,3 2 318,5 3 366,8 3 411,0 3 449,7 3 486,5 3 538,1 3 389,6 3 433,8 3 472,5 3 509,3 3 415,4 3 459,6 3 498,3 3 443,4 3 487,6 Amounts to be deducted ... 51xx I 0,102 106,0  52xx li 0,217 224,0  li 53xx II 0,346 358,4  Il 54xx Il 0,479 495,4  II 55xx 0,683 706,5  \ 56xx Il 0,990 1 024,4  \ 570x II 1,537 1 589,5  Il 571x 1,537 1 589,5  li 572x 2,151 2 225,3  Il 573x 2,151 2 225,3  II 574x 2,766 2 861,1  5750 2,766 2 861,1  \ 5751 \ 2,766 2 861,1  \ 5760 I 3,381 3 496,9  \ 5761 \ 3,381 3 496,9  5762 \ 3,381 3 496,9  II 5765 \ 3,381 3 496,9  \ 5766 \ 3,381 3 496,9  l 5770 I 3,381 3 496,9  5771 \ 3,381 . 3 496,9  l 5780 I 3,995 4 132,7  \ 5781 \ 3,995 4 132,7  l 5785 \ 3,995 4 132,7  \ 5786 \ 3,995 4 132,7  579x 0,102 106,0 No L 298/34 Official Journal of the European Communities 29 . 10. 90 Positive Negative Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg DM F1 Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  5808 5809 5818 5819 582x 5830 5831 5838 584x 585x 586x 587x 590x 591x 594x 595x 596x 597x 598x 599x 0,102 0,102 0,102 0,102 0,102 0,102 0,102 0,217 0,217 0,217 0,346 0,346 0,479 0,479 0,683 0,683 0,990 0,990 1,537 1,537 106,0 106,0 106,0 106,0 106,0 106,0 106,0 224,0 224,0 224,0 358,4 358,4 495,4 495.4 706.5 706,5 1 024,4 1 024,4 1 589,5 1 589,5 Amounts to be deducted 61xx \ 0,076 78,9  i 62xx II 0,161 166,8  \ 63xx I 0,258 266,9  ' 64xx 0,357 369,0  II 65xx I 0,509 526,2  66xx II 0,738 763,0  \ 670x I 1,145 1 183,9  II 67 lx II 1,145 1 183,9  672x I 1,602 1 657^5  673x 1,602 1 657,5  674x II 2,060 2 131,0  Il 6750 \ 2,060 2 131,0  6751 2,060 2 131,0  Il 6760 II 2,518 2 604,6  Il 6761 2,518 2 604,6  6762 \ 2,518 2 604,6  6765 2,518 2 604,6  6766 2,518 2 604,6  II 6770 2,518 2 604,6  6771 2,518 2 604,6  6780 2,976 3 078,1  6781 2,976 3 078,1 Official Journal of the European Communities No L 298/35&gt;. 10 . 90 Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy ­ France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 691x 694x 695x 696x 697x 698x 699x 2,976 2,976 0,076 0,076 0,076 0,076 0,076 0,076 0,076 0,076 0,161 0,161 0,161 0,258 0,258 0,357 0,357 0,509 0,509 0,738 0,738 1,145 1,145 3 078,1 3 078,1 78,9 78,9 78,9 78,9 78,9 78,9 78,9 78,9 166,8 166,8 166,8 266,9 266,9 369,0 369,0 526,2 526,2 763,0 763,0 1 183,9 1 183,9 If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). * See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18, 19 and 21 . The numbers of the tables are mentioned above in the column Table'. The tables are reprinted (OJ No L 122, 14 . 5 . 1990, p. 48) without prejudice to any later modification of the TARIC. 3: For the application of the additional code : trch/Glucose ie content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and pressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). jwever, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be :Iuded in the above calculation is that which is in excess of the fructose content of the goods . crose/Invert Sugar/isoglucose e content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and ctose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. &gt;wever, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall an amount equal, by weight, to that of fructose. He : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Ik proteins lk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 298/36 Official Journal of the European Communities 29 . 10 . 9C PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spam United Kingdom Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Fl Pta £ Esc 100 kg 1509 10 10 1509 10 90 1509 90 00 15-1 7298 15-1 7299 15-1 7314 15-2 7709 15-2 77 13 15-2 7714 15-3 7717 15-3 7718 15-3 77 19 15-4 7724 15-4 7729 15-4 7733 15-5 7734 15-5 7737 15-5 7738 4,539 4,539 3,178 5,026 3,665 3,665 4,993 3,632 3,632 1,922 1,922 0,561 2,345 0,984 0,984 1 392,0 1 392,0 974,6 1 541,2 1 123,9 1 123,9 1 531,2 1 113,8 1 113,8 589,4 589,4 172,0 719,0 301,6 301,6 1510 00 10 1510 00 90 29. 10 . 90 Official Journal of the European Communities No L 298/37 ANNEX II Monetary coefficients Member States Products I I I I Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector   1,038 1,010 1,010 1,038 1,010 1,038 1,010 1,033     1,146 1,146 1,016 1,016 1,068 1,146 1,016 1,146 1,016 1,034  0,970 0,976 0,984 0,980 0,976 0,980 0,976 0,984  No L 298/38 Official Journal of the European Communities 29 . 10 . 90 ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance A Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 29 October 1990 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Greece Cereals Sugar Beef and veal Pigmeat Poultrymeat and eggs Milk and milk products ' Olive oil Wine 0 0 0,183778 0 0 0,183778 0 0 The beginning of the 1991 /92 marketing year for the sectors con ­ cerned